UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4269



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL RAY SHIFFLETT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-91-33)


Submitted:   November 30, 2000         Decided:     December 20, 2000


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Ray Shifflett, Appellant Pro Se. Jennie M. Waering, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Shifflett appeals the district court’s order denying

his motion to extend the stay of forfeiture on two parcels of land.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny Shifflett’s motion

to proceed in forma pauperis and dismiss on the reasoning of the

district court. See United States v. Shifflett, No. CR-91-33 (W.D.

Va. Apr. 1, 1999).    We deny Shifflett’s motions requesting tran-

scripts and to enlarge the record.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2